NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                         File Name: 09a0189n.06
                          Filed: March 10, 2009

                                         No. 08-3635

                        UNITED STATES COURT OF APPEALS
                             FOR THE SIXTH CIRCUIT


YERO BABA SY,                                 )
                                              )
      Petitioner,                             )
                                              )
v.                                            )    ON PETITION FOR REVIEW OF AN
                                              )    ORDER OF T HE BOARD O F
ERIC H. HOLDER, JR., Attorney General of      )    IMMIGRATION APPEALS
the United States,                            )
                                              )
      Respondent.                             )



      Before: RYAN, GIBBONS and SUTTON, Circuit Judges.


             PER CURIAM. Yero Baba Sy seeks review of an order denying his application

      for asylum and withholding of removal. Because we do not have jurisdiction over Sy’s

      asylum appeal and because he failed to establish eligibility for withholding of removal,

      we deny the petition for review.


                                                  I.


             A native and citizen of Mauritania, Sy applied for asylum and withholding of

      removal in January 2002. At his hearing before an Immigration Judge (IJ), Sy testified

      that from 1989 to 1996, he was enslaved and abused by a White Moor family in

      Mauritania; he later escaped to a refugee camp in Senegal; and he eventually came to

      America by hiding aboard a ship bound for Maryland.         The IJ denied his asylum
No. 08-3635
Sy v. Holder

       application because it was untimely, and he denied Sy’s withholding-of-removal claim

       because he did not submit sufficient evidence to support it. The BIA affirmed.

                                                      II.

               Sy first challenges the IJ’s factual finding, as affirmed by the BIA, that his

       asylum application was untimely, arguing that his testimony showed that he filed the

       application within a year of arriving in the United States. See 8 U.S.C. § 1158(a)(2)(B);

       8 C.F.R. § 1208.4(a)(2). Congress, however, has withdrawn our authority to review this

       kind of contention. Under the immigration laws, we do not have jurisdiction to review a

       denied asylum application if the challenge turns only on claims of factual error or of

       abused discretion. Almuhtaseb v. Gonzales, 453 F.3d 743, 748 (6th Cir. 2006); see 8

       U.S.C. § 1158(a)(3). Because Sy challenges only the factual determinations of the IJ and

       the BIA, his request for relief exceeds our authority to grant him relief.

                                                      III.

               Sy also challenges the IJ’s denial of his application for withholding of removal.

       To establish eligibility for relief on this ground, Sy must establish that if he returned to

       Mauritania, his “life or freedom would be threatened . . . because of [his] race, religion,

       nationality, membership in a particular social group, or political opinion.” 8 U.S.C. §

       1231(b)(3)(A); see 8 C.F.R. § 1208.16(b). In some settings, the IJ may determine that an

       applicant’s testimony is sufficiently credible and specific that the testimony by itself

       establishes eligibility for withholding of removal. In re Y-B, 21 I. & N. Dec. 1136,

       1137–39 (BIA 1998).        In other settings, the IJ may determine that an applicant’s


                                                -2-
No. 08-3635
Sy v. Holder

       testimony, even if credible, is lacking in detail and thus the applicant cannot satisfy his

       burden of proof without providing reasonably available corroborating evidence. Dorosh

       v. Ashcroft, 398 F.3d 379, 382 (6th Cir. 2004); see also In re Y-B, 21 I. & N. Dec. at 1139

       (noting that an applicant must present a “sufficiently detailed claim” to satisfy his burden

       of proof).    We must accept administrative findings of fact unless a “reasonable

       adjudicator would be compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B).

       If the BIA adopts the IJ’s decision while adding its own commentary, we “review the

       decision of the IJ while considering the additional comment made by the BIA.” Gilaj v.

       Gonzales, 408 F.3d 275, 283 (6th Cir. 2005).

               In denying Sy’s application for withholding of removal, the BIA determined that

       his testimony by itself did not meet his burden of proof and that he offered no

       corroborating evidence, even though it was readily available. Any of several individuals,

       as the IJ reasoned, could have confirmed key points of Sy’s story: his father; his wife,

       with whom he had been in contact; friends and acquaintances in the United States; and

       any doctor who had examined Sy’s allegedly abuse-related scars.

               We cannot say that the record compels a contrary conclusion. See id. at 282. One

       of Sy’s claims was that he was subjected to physical abuse, and yet he offered no medical

       evidence to back up the claim. The IJ and BIA did not act unreasonably in holding it

       against Sy that he was unable to present any medical evidence—whether from doctors in

       this country or any other—showing that his scars stemmed from physical abuse. See

       Shkabari v. Gonzales, 427 F.3d 324, 331 (6th Cir. 2005). Sy also was in frequent contact


                                               -3-
No. 08-3635
Sy v. Holder

       with his wife and friends and yet was unable to supply any corroborating evidence from

       them, even though given considerable time to do so. See Dorosh, 398 F.3d at 383.

               Sy, it is true, offered some explanation for this absence of corroborating

       evidence—that his father and wife are illiterate and that his financial circumstances made

       it difficult to obtain a doctor’s report. But neither explanation shows that corroborating

       evidence was not reasonably available. See id. The illiteracy of his father would not

       have prevented him from telling someone else, even Sy’s lawyer, what had happened and

       from capturing that interview on a tape or in a written affidavit. This country offers

       many avenues for those in difficult circumstances to seek medical assistance.        And

       neither of these explanations offers any basis for declining to obtain corroborating

       evidence from friends in the United States.         Having failed to provide a tenable

       explanation for offering no corroborating evidence in support of his claim and having

       failed through his own testimony to meet his burden of proof, Sy cannot show that this

       record compelled the IJ and BIA to grant his claim for withholding of removal.

                                                     IV.

               For these reasons, we deny the petition for review.




                                               -4-